DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 2/12/2022 is acknowledged.
Applicant amended claims 1, 7, and 9; and cancelled claims 6 and 8.

Allowable Subject Matter
Claims 1-5, 7, 9, and 10 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Osawa et al. (US 2015/0055051), discloses a third transistor 30-2 (Fig. 5, paragraph 0050) comprising an oxide semiconductor (“oxide transistor” in paragraph 0051) but fails to disclose a third gate electrode overlapping the third semiconductor in view of the normal 5direction of the surface. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a display device, comprising: a third transistor electrically connected to the capacitor electrode, wherein a third gate electrode overlapping the third semiconductor in view of the normal 5direction of the surface in combination with other elements of claim 1.

A closest prior art, Osawa et al. (US 2015/0055051), discloses a display device, comprising: 2a substrate 24 (Fig. 4, paragraph 0029) having a surface (top horizontal surface of 24 in Fig. 4); 3a first transistor 108 (Fig. 4, paragraph 0045) disposed above the surface of the substrate and comprising: 4a first semiconductor (n+ regions, 104, and 106 in Fig. 4, paragraph 0045) comprising a silicon semiconductor; and 5a first gate electrode 94 (Fig. 4, paragraph 0045) overlapping the first semiconductor (n+ regions, 104, and 106 in Fig. 4) in view of the 6normal direction (vertical direction in Fig. 4) of the surface (top horizontal surface of 24 in Fig. 4); 7a second transistor 112 (Fig. 4, paragraph 0045) disposed above the surface (top horizontal surface of 24 in Fig. 4) of the substrate and comprising: 8a second semiconductor 128 (Fig. 4, paragraph 0048) comprising an oxide semiconductor layer (“IGZO layer” in paragraph 0048); and 9a capacitor electrode 96 (Fig. 4, paragraph 0045) disposed above (see Fig. 4, wherein the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 





/L. K./
Examiner, Art Unit 2813

	





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813